                     No. 6:20-cr-00043-1

                  United States of America
                             v.
                   Johnny Lee Wickware


                           ORDER

    This criminal action was referred to United States Magis-
trate Judge K. Nicole Mitchell for administration of a guilty
plea under Federal Rule of Criminal Procedure 11. The mag-
istrate judge conducted a hearing in the form and manner pre-
scribed by Rule 11 and issued findings of fact and recommen-
dation on guilty plea. Doc. 143. The magistrate judge recom-
mended that the court accept defendant’s guilty plea and ad-
judge defendant guilty on counts one and two of the infor-
mation. Id. at 2. Defendant waived his right to object to the
magistrate judge’s findings. Id.
   The court hereby accepts the findings of fact and recom-
mendation on guilty plea of the United States Magistrate
Judge. The court also accepts defendant’s plea but defers ac-
ceptance of the plea agreement until after review of the
presentence report.
    In accordance with defendant’s guilty plea, the court finds
defendant Johnny Lee Wickware guilty of count one of the
information, charging a violation of 21 U.S.C. § 846 – conspir-
acy to distribute and possess with intent to distribute cocaine
and cocaine base, and count two of the information, charging
a violation of 18 U.S.C. § 924(c) – use, carrying, and possession
of a firearm during and in furtherance of a drug trafficking
crime.
So ordered by the court on May 3, 2021.



          J. C AMPBELL B ARK ER
        United States District Judge




    -2-
